UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
KERRIN RANDOLPH,                       :
                                       :
                         Plaintiff,    :        17cv1433(DLC)
               -v-                     :
                                       :      OPINION AND ORDER
METROPOLITAN TRANSPORTATION AUTHORITY, :
RAYMOND FOY, RAHIM BRADSHAW, ANTHONY   :
TORTORA, and JOSE DERAS, Individually, :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X
APPEARANCES

For the plaintiff:
Lissa Green-Stark
Brett H. Klein
Brett H. Klein, Esq. PLLC
305 Broadway, Suite 600
New York, NY 10007

For the defendants:
Joshua Deal
Rebecca Embry
Landman, Corsi, Ballaine & Ford PC
120 Broadway
New York, NY 10271

DENISE COTE, District Judge:

     The jury in this Section 1983 action determined after trial

that the defendants -- the Metropolitan Transit Authority and

its officers (“MTA” and “MTAPD Officers”) -- violated the

plaintiff’s rights when it arrested him on February 24, 2016.

The jury awarded the plaintiff only nominal damages.   This

                                1
Opinion denies the plaintiff’s motion pursuant to Rule 59, Fed.

R. Civ. P., for a new trial as to damages.

                            Background

     As described in more detail below, the motion for a new

trial principally argues that it was error not to instruct the

jury that it was required to award plaintiff compensatory

damages, to give the jury the option of awarding only nominal

damages, and to deny plaintiff’s motions to exclude evidence of

a prior interaction between him and MTAPD Officers on July 23,

2014 (the “2014 Incident”) and portions of the Bellevue medical

records that describe plaintiff feigning two falls while at

Bellevue Hospital just after his February 24, 2016 arrest.

Trial Evidence

     As relevant to this motion, the evidence at trial included

the following.   The plaintiff Kerrin Randolph is a homeless man

who, due to a spinal cord injury, uses an electric wheelchair.

While he is not paralyzed, he has only a limited ability to

walk.   The plaintiff frequently spends his days at Grand Central

Station and charges his wheelchair while there.

     On February 24, 2016, MTAPD Officers encountered plaintiff

while he was charging his wheelchair at Grand Central Station in

the waiting area of the Station Master’s Office (“SMO”) for

ticketed passengers.   The description of their interaction was


                                 2
hotly contested at trial.   At some point during their encounter,

one of the Officers, Sergeant Deras, decided to issue plaintiff

a summons.   Sergeant Deras testified that after plaintiff

reacted abusively to the decision to issue him a summons, he

concluded that plaintiff should be arrested.    To effect the

arrest, plaintiff was removed from his electric wheelchair and

placed on the floor nearby.    After a short time, plaintiff was

placed in a manually operated MTA wheelchair in order to take

him to an MTAPD office for processing.

     The parties vehemently disputed the manner in which

plaintiff was arrested and transferred to the MTAPD office.

Plaintiff asserted at trial that he was roughly handled when

removed from the wheelchair.    He testified that an MTAPD Officer

grabbed his right arm, pushed him to the floor, and dragged him

along the floor of the SMO waiting area.    Plaintiff further

testified that the MTAPD Officers did not properly strap him

into the MTA wheelchair and that he fell head-first out of the

wheelchair while he was being transported to the MTAPD office,

hit his head on the floor, and lost consciousness.    According to

the defendants, the MTAPD Officers neither pushed plaintiff to

the ground nor dragged him across the floor.    They claim that

plaintiff continued his verbal abuse and obstructed their

efforts to arrest him.   They further testified that, although


                                  3
plaintiff tried to interfere with their efforts to move him in

the MTA wheelchair, he never fell out of it.

     At some point, plaintiff went limp in the MTA wheelchair

and the MTAPD Officers called Emergency Medical Services

(“EMS”).   EMS transported plaintiff to Bellevue Hospital, where

he was admitted for tests.   Plaintiff was in MTA custody for

about an hour; the MTAPD Officers issued plaintiff a summons

shortly after his arrival to the hospital and left him there. 1

Hospital staff examined plaintiff, found no bruising,

lacerations, swelling, or any new injuries, and treated him for

muscle spasms.   Although the hospital records record that

plaintiff complained that the officers had handled him roughly

by putting his right arm behind his back and dragging him, they

reflect no complaint that he fell out of a wheelchair or lost

consciousness.   By contrast, the medical records record

plaintiff’s admission that he became agitated when arrested and

“feigned syncope” -- i.e., feigned his loss of consciousness.

     The Bellevue Hospital records record that plaintiff was

uncooperative and hostile during his examination when he arrived

at the hospital.   He was boisterous, irritable, and physically




1 The MTAPD learned that there was an outstanding warrant for
Randolph’s arrest at about the time he arrived at Bellevue.
Therefore, as a matter of law, his claim for false arrest ended
there.
                                 4
and verbally threatening to hospital staff.       They referred him

for a psychological evaluation.        The records report that he was

upset about being seen by a psychiatrist.       After staying

overnight, hospital staff determined that plaintiff could be

discharged.    Plaintiff refused to leave and stayed another

night, until February 27.

     On February 27, a nurse saw plaintiff sit on the side of

his bed and slowly ease himself down to the floor.       When he saw

the nurse he said, “[Y]ou see where I am?       I am on the floor.    I

just fell.    I cannot move.”   He stated that he was going to sue

the hospital and needed his phone to record everything for

court.   The medical records also record plaintiff saying, “Now

let’s see who wants to be a fool like the officer who cuffed me

and brought me here.”    Later that morning, after being

discharged, plaintiff again slowly fell out of his wheelchair

while in the hospital lobby, complaining that he hadn’t been

properly strapped in.    He shouted that he had been discharged

without transportation to his shelter.       Plaintiff was sent to

the emergency department for further evaluation, where hospital

staff determined that no loss of consciousness or injury was

sustained.




                                   5
Pre-trial Motion Practice

     Plaintiff filed suit on February 24, 2017 claiming, among

other things, that he was falsely arrested and was injured

during and after his arrest.   He brought various claims for

compensatory and punitive damages under 42 U.S.C. § 1983, Title

II of the Americans with Disabilities Act (“ADA”), § 504 of the

Rehabilitation Act, and New York state law.       An Opinion of June

12, 2018 granted summary judgment for the defendants on all

claims except for plaintiff’s claims for false arrest in

violation of 42 U.S.C. § 1983, and plaintiff’s claims for false

arrest and assault and battery under New York State law.

Randolph v. MTA, No. 17cv1433(DLC), 2018 WL 2943744, at *9

(S.D.N.Y. June 12, 2018).

     Trial was scheduled to occur on October 9, 2018.       On

September 14, 2018, plaintiff filed a motion in limine.

Plaintiff’s motion asserted three grounds for exclusion of

evidence; two of the three are relevant here.       First, plaintiff

sought to exclude the admission of eleven MTAPD incident reports

related to prior altercations between plaintiff and MTAPD

Officers.   One of the eleven reports was a report of the 2014

Incident.   According to the report, plaintiff was charging his

electric wheelchair at Track 20.       An MTAPD Officer advised

plaintiff that he could charge his scooter in the SMO for a


                                   6
reasonable amount of time because cleaners needed to use the

electrical outlets at the track.       In response, plaintiff shouted

expletives at the MTAPD Officer and threatened to sue him for

millions of dollars.    He was issued a summons.

     Second, plaintiff sought to redact portions of the Bellevue

Hospital medical records beyond those related to the diagnosis

and treatment arising from the arrest.      His requested redactions

included references to the two feigned falls at Bellevue

Hospital on February 27, 2016.

     At a final pretrial conference on October 2, the Court

noted that the MTA incident reports were excluded from the rule

against hearsay pursuant to Rule 803(8), Fed. R. Evid.      The

parties were directed to confer and submit letters identifying

any remaining objections to the reports, along with copies of

the incident reports.    With respect to the Bellevue Hospital

medical records, the parties were directed to confer, provide

the court with a copy of the records, and identify any proposed

redactions by letter.

     Near the end of the conference, plaintiff’s counsel

asserted that it was a plaintiff’s prerogative not to have the

jury given a nominal damages charge.      The Court directed

plaintiff to submit a letter identifying relevant law in support

of his position.


                                   7
     On October 4, plaintiff objected to the admission of each

of six MTA incident reports which the defendants sought to offer

at trial. 2   The plaintiff principally objected on the grounds

that the reports were inadmissible under Rules 403 and 404(b),

Fed. R. Evid.    He also objected to the admission of portions of

the Bellevue Hospital medical records, including references to

the plaintiff feigning two falls at the hospital.    With respect

to the hospital records, plaintiff argued that “to the extent

plaintiff fell from his wheelchair during his time in MTA

custody after the arrest took place and/or after his release

from MTA custody, [the medical records] ha[ve] nothing to do

with the disputed facts of his arrest.”    The plaintiff also

maintained his argument with respect to waiving nominal damages.

Citing two district court decisions, plaintiff argued that “it

is within the Court’s discretion not to issue a nominal damages

charge” and that he “should be afforded the strategic choice of

waiving a nominal-damages charge in this case.”

     An Order dated October 5 granted plaintiff’s motion in

limine with respect to all prior MTAPD incident reports except

the one of the 2014 Incident.    The Order stated that “[t]he



2 At the final pretrial conference, the defendants indicated
their intention to introduce only five of the eleven MTA
incident reports. Shortly after the conference, the defendants
identified six of the eleven reports that they sought to offer
at trial.
                                  8
other incidents are factually dissimilar to the events at issue

in this action and, as such, are irrelevant.”   The Order also

allowed the plaintiff to waive a request for an award of nominal

damages, but explained that should the jury fail to award

compensatory damages, “a verdict in favor of the defendants

shall be entered notwithstanding any jury finding of liability.”

The Court cited Matusick v. Erie Cty. Water Auth., 757 F.3d 31,

64 (2d Cir. 2014), for the proposition that, where a jury finds

a defendant violated a substantive constitutional right but also

finds that the plaintiff suffered no compensable harm, “the jury

must award nominal damages.”   A second Order dated October 8

largely denied plaintiff’s motion to redact portions of his

medical records.

     In a letter of October 8, plaintiff requested

reconsideration of the Orders of October 5 and October 8.      He

argued that the 2014 Incident was not factually similar to the

incident that prompted the lawsuit and that it was not

admissible pursuant to Rule 404(b), Fed. R. Evid.    He also

asserted that neither of plaintiff’s falls at the SMO were

feigned, so the evidence of allegedly feigned falls at Bellevue

Hospital should not be admitted.

     At a conference before jury selection on October 9, the

plaintiff advised the Court that he would not waive his request


                                   9
for nominal damages.    The Court also addressed the October 8

request for reconsideration.    With respect to the admissibility

of the report regarding the 2014 Incident, the Court reasoned

that that incident was similar enough to the issues in dispute

at the trial to be admissible pursuant to Rule 404(b).    “It is

the plaintiff’s reaction to being approached by an MTA officer

while charging his scooter which is the heart of what is

disputed in this case.”    The Court found that the evidence was

not propensity evidence and observed that it had considered the

Rule 403 implications and didn’t find that there was “any unfair

prejudice sufficient to outweigh the probative value of this for

the jury.”   The Court also noted that it would provide a

limiting instruction if requested by any party.

     The Court also denied plaintiff’s request to redact from

the Bellevue Hospital medical records any reference to his

feigning falls in order to prolong his stay in the hospital.

Among other things, the Court observed that the way the

defendant “was acting with the officers at Grand Central Station

and with the hospital staff at the hospital is all part of [a]

course of conduct or could be read as such by the jury.”    The

Court found it to be highly relevant to the assessment the jury

had to make about who is telling the truth and whose description

of facts is accurate.


                                 10
     The Court also reviewed with the parties the scope of

compensatory damages that the plaintiff could recover.   Should

the jury find that there was no probable case for his arrest,

the Court explained that plaintiff would be entitled to recover

damages for any injury he sustained until the defendants

discovered that there was an outstanding warrant for his arrest.

These damages included his loss of liberty, intangible injuries

such as emotional pain and suffering, and any physical injury.

This would include, as asserted by the plaintiff, his

handcuffing, removal from his wheelchair, being pulled across

the floor by the defendants, and his falling or tumbling out of

the MTA wheelchair into which the defendants placed him.    With

respect to the battery claim, which requires intentional

conduct, the request for compensatory damages could be premised

on the handcuffing and removal from the plaintiff’s wheelchair

and being pulled or dragged across the floor.

October 9 to 11 Trial

     The trial was held from October 9 through October 11.    The

plaintiff called six witnesses:    the four defendant officers and

an MTA employee, in addition to providing his own testimony to

the jury.   Each witness testified once during the trial.   When

called as witnesses during the plaintiff’s case, the defendants

gave their direct testimony during “cross examination” by


                                  11
defense counsel.    At the conclusion of the trial, the Court

granted the motion to dismiss the claims against two of the four

MTAPD Officer defendants.

     At trial, the defendants sought to establish probable cause

for plaintiff’s arrest based on his alleged violations of 21

N.Y.C.R.R. 1085.13, which prohibits charging an electrical

device without permission of an authorized Metro-North employee,

and N.Y. Penal Law § 240.20, which prohibits disorderly conduct,

including by making unreasonable noise or using abusive or

obscene language.    With respect to the alleged violation of Rule

1085.13, MTAPD Officers testified at trial that they did not

know until after the arrest that plaintiff may have received

permission to charge his electric wheelchair from Metro-North

personnel.   With respect to the disorderly conduct charge, MTAPD

Officers testified that, in response to their request that

plaintiff produce a train ticket, plaintiff began cursing and

yelling at the officers with obscene and abusive language.

Plaintiff testified that he told the officers that he had been

given permission to charge his electric wheelchair.    He also

testified that he did not curse or use abusive language.

Although he admitted calling one of the officers an “idiot,” he

stated that he used that language only after he had been placed

in handcuffs.


                                 12
     The charging conference took place early on the morning of

October 10.   A draft of the jury charge and proposed verdict

sheet had been distributed to the parties in advance.       The

plaintiff made few objections.   He did not make any objection to

the charges on proximate cause or compensatory damages.       He had

no objection to the charge on nominal damages other than to

point out that the verdict sheet included the figure $1, but

that figure was not specified in the charge, which used the

phrase “token sum” instead.

     The parties’ arguments regarding damages during their

summations included the following.     Plaintiff’s counsel

emphasized that, although the plaintiff did not suffer new

severe injuries, he experienced “pain and suffering in a

physical sense, pain and suffering in an emotional sense and

loss of liberty.”   Plaintiff highlighted the pain and discomfort

that the plaintiff likely felt when his arms were pulled behind

his back and highlighted notes in the medical records indicating

that the plaintiff suffered “worsening stiffness and pain” and

was diagnosed with muscle spasms.     Plaintiff’s counsel

encouraged the jury to consider the fear and panic that the

plaintiff likely experienced from the defendants’ wrongful

conduct.   He challenged the jury to consider what “being in




                                 13
handcuffs for about an hour [would] mean to you in your life, if

that happened to you.”

     Defense counsel argued that “[p]laintiff has not

established that he suffered damages as a result of the arrest.”

He emphasized that the Bellevue Hospital medical records

“contain no objective evidence of any injury or worsening of an

existing injury.”   He argued that the plaintiff “offers no

evidence regarding emotional damage except for his own self-

serving statements, and the jury will have to decide whether

those statements are credible or not.”   Defense counsel pointed

to the MTA report of the 2014 Incident and the portions of the

Bellevue Hospital medical records indicating that he was

uncooperative and feigned two falls from his electric

wheelchair.   He reminded the jury to consider this evidence when

evaluating the plaintiff’s motives and whether he had been

truthful.

The Jury Charge

     On October 11, the Court charged the jury, including with

respect to its responsibility to compensate plaintiff for any

injuries he suffered as a result of any violation of his rights. 3

If the jury found that the defendants violated plaintiff’s



3 A copy of the charge was given to each of the jurors before the
Court read it to them. They took those copies with them into
the jury room for their deliberations.
                                14
rights, the Court stated that the jury may award damages for

plaintiff’s “conscious pain and suffering,” including “any

mental suffering,” any “emotional suffering,” and “any resultant

physical ailment caused by the wrongful act of the defendants.”

The Court also stated that the jury “may award Mr. Randolph

damages for his loss of liberty if [it] find[s] that he was

falsely arrested.”    The Court explained that “[d]amages for loss

of liberty compensate a person for the time lost while confined

without consent,” and directed the jury that it “may take into

account the time from Mr. Randolph’s arrest until the time [he]

arrived at the hospital.”   The Court further stated that, while

“[t]here is no exact standard for fixing the compensation to be

awarded for these damages,” the purpose of the damage award “is

not to punish the defendant” but “to compensate Mr. Randolph for

the actual harm he suffered.”

     The Court also charged the jury with respect to any award

of nominal damages.   Specifically, the Court issued the

following instruction:

     If you find, after considering all of the evidence
     presented, that any of the defendants violated the
     plaintiff’s constitutional rights under Section 1983
     or violated the plaintiff’s rights under state law but
     that the plaintiff suffered no actual injury as a
     result of any violation, you must award the plaintiff
     nominal damages.



                                 15
The Court further explained that nominal and compensatory

damages are mutually exclusive.    “Either [plaintiff] experienced

actual damages, in which case you must award compensatory

damages, or else he did not, in which case, you must award

nominal damages.”

     The Court also included a limiting instruction with respect

to the MTA report of the 2014 Incident.   Specifically, the Court

instructed the jury that, if it determined that plaintiff

engaged in the conduct described in the report, it “may, but

need not, draw an inference [about] Mr. Randolph’s plan, manner

or modus operandi when responding to officers who interrupt him

as he charges his scooter at Grand Central Station.”   The Court

also instructed the jury that it may consider whether evidence

regarding the incident bears “on the plaintiff’s credibility

when describing the events of February 24, 2016.”   The Court

instructed the jury that any “[e]vidence of similar conduct may

not be considered . . . for any other purposes,” and that the

jury may not “use this evidence to conclude that because the

plaintiff acted a certain way in 2014, he must also have acted

the same way on February 24, 2016.”    Other than reiterating his

objection to the admission of the report of the 2014 Incident,

plaintiff’s counsel made no objection to the specific language

included in the jury charge.


                                  16
Jury Deliberations

     At the conclusion of the charge, plaintiff’s counsel was

again given an opportunity to object to the charge.    He made no

objections.

     The jury began its deliberations shortly before lunch on

October 11.   At about 3:35 p.m. it inquired as follows through a

note:

     We need clarity in the jury charges regarding Battery.
     Specifically, the paragraph starting on p. 15 last
     sentence and ending on page 16. Does every false
     arrest constitute battery if the Plaintiff is touched?
     If not, can an example be given where there is not
     Battery?

After consulting with counsel, the Court read the note to the

jury and instructed the jury as follows:    “The simple answer to

your question, does every false arrest constitute battery if the

plaintiff is touched, is yes.    As you saw in the rest of the

charge, if there wasn’t a false arrest, then you must find

excessive force for battery.    So you have the alternative

instructions.”

     The jury returned their verdict at about 4:00 p.m.    On

plaintiff’s claim for false arrest, the jury determined that

defendants did not establish by a preponderance of the evidence

that they had probable cause to arrest the plaintiff.    On his

claim for battery, the jury determined that the plaintiff

established by a preponderance of the evidence that Sergeant
                                 17
Deras and an unidentified MTA officer committed a battery.     With

respect to damages, the jury separately determined on each claim

that the plaintiff had not established by a preponderance of the

evidence that he was entitled to compensatory damages and

awarded him instead nominal damages in the amount of $1.    The

jurors were polled and the parties consented to their dismissal.

Post-Verdict Argument

     After the jury was dismissed, plaintiff’s counsel argued

that the plaintiff was entitled to some amount of compensatory

damages for his loss of liberty, his description of his pain and

suffering, and his mental anguish, even if the award were at the

lower end of the spectrum.   He indicated that he would move for

a new trial on damages.

     Because the evidence was still fresh in everyone’s mind,

the Court shared some brief observations on the issue.   The

Court observed that, in its judgment, the evidence supported a

verdict “either way” on the false arrest claim.   The jury had

difficult judgments to make about the credibility of several

witnesses, including the plaintiff.   In the view of the Court,

the plaintiff’s testimony that he fell out of the MTA

wheelchair, fell on the floor, and was knocked unconscious “was

so unsupported by the record and contrary to so much of the




                                18
evidence, including the hospital records,” that the jury could

have rejected all of his testimony.

     But, while “[t]he jury made a judgment call here that the

plaintiff had the better of the proof on the false arrest

claim[,] . . . when it comes to damages . . . the jury was

entirely entitled . . . to find that there were no damages.”

Moreover, the Court explained that “[t]he loss of liberty issue

was a complex one because [the jury] could have found that the

plaintiff’s reaction to getting the summons and the reaction to

everything that happened actually brought upon himself both the

length of time he was in custody . . . and any suffering he had.

The Court observed that “[t]he hospital records, particularly

those that relate to his early hours of admission, were very

undermining of his case and claim.”   The Court further noted

that, if there had been a substantial award of damages, it may

have been inclined to grant any motion by the defendants to

reduce the award.

     On November 13, judgment was entered.   On December 11,

plaintiff filed a motion for new trial as to damages pursuant to

Rule 59, Fed. R. Civ. P.   The motion became fully submitted on

January 11, 2019.




                                19
                            Discussion

     Rule 59(a) provides that a “court may, on motion, grant a

new trial . . . after a jury trial, for any reason for which a

new trial has heretofore been granted in an action at law in

federal court.”   Fed. R. Civ. P. 59(a)(1)(A).   “A trial court

should not grant a motion for a new trial unless it is convinced

that the jury reached a seriously erroneous result or that the

verdict is a miscarriage of justice.”    Ali v. Kipp, 891 F.3d 59,

64 (2d Cir. 2018) (citation omitted).    In making this

assessment, a court views the evidence “in the light most

favorable to the nonmoving party.”   Id.   (citation omitted).

     “An erroneous jury instruction requires a new trial unless

the error is harmless.”   Callahan v. Wilson, 863 F.3d 144, 148

(2d Cir. 2017).   “A jury instruction is erroneous if it misleads

the jury as to the correct legal standard or does not adequately

inform the jury on the law.”   Id. (citation omitted).

     In his motion for a new trial, plaintiff raises three

arguments.   First, he claims that he is entitled as a matter of

law to an award of compensatory damages for his loss of liberty.

Second, he claims it was error to instruct the jury that it

could award nominal damages.   Third, he claims it was error to

overrule his objections to the admission of the report of the




                                20
2014 Incident and the references to the feigned falls in the

Bellevue Hospital records.     Each issue is addressed in turn.

I.   Compensatory Damages

     Plaintiff argues that a falsely arrested plaintiff is

entitled to compensatory damages as a matter of law for his loss

of liberty; that the charge erred in not so advising the jury;

and that the failure to award compensatory damages was a

miscarriage of justice in this case.      No new trial is warranted

on this ground.

     “[T]he basic purpose of a § 1983 damages award should be to

compensate persons for injuries caused by the deprivation of

constitutional rights.”     Carey v. Piphus, 435 U.S. 247, 254

(1978).   There is “no room for non-compensatory damages measured

by the jury’s perception of the abstract ‘importance’ of a

constitutional right.”    Memphis Cmty. Sch. Dist. v. Stachura,

477 U.S. 299, 309-10 (1986).     Were juries free to award damages

“based on the ‘value’ of constitutional rights, . . . juries

would be free to award arbitrary amounts without any evidentiary

basis, or to use their unbounded discretion to punish unpopular

defendants.”   Id. at 310.

     A plaintiff may recover compensatory damages “only if he

prove[s] actual injury caused by the denial of his

constitutional rights.”     Id. at 307.   A plaintiff is “not . . .


                                  21
entitled to compensatory damages simply because the jury found”

a violation of his constitutional rights.    Ali, 891 F.3d at 66

(affirming denial of new trial where the jury found that

excessive force had been used but awarded plaintiff only nominal

damages); Amato v. City of Saratoga Springs, 170 F.3d 311, 314

(2d Cir. 1999) (same).   “A Section 1983 action, like its state

tort analogs, employs the principle of proximate causation” to

assess whether an award of compensatory damages is appropriate.

Townes v. City of New York, 176 F.3d 138, 146 (2d Cir. 1999).

Without proof that a plaintiff suffered an actual injury that

was “proximately caused by the constitutional violation,” a

plaintiff may not recover compensatory damages.    Atkins v. New

York City, 143 F.3d 100, 103 (2d Cir. 1998) (excessive force).

Any charge on compensatory damages, however, must inform the

jury that the plaintiff is “entitled to recover for the loss of

intangible rights.”   Kerman v. City of New York, 374 F.3d 93,

125 (2d Cir. 2004).   “The damages recoverable for loss of

liberty for the period spent in a wrongful confinement are

separable from damages recoverable for such injuries as physical

harm, embarrassment, or emotional suffering.”    Id.

     Where there appears to be an inconsistent verdict, the

trial record must be examined “to determine whether it is

possible to harmonize the jury’s verdict.”    Ali, 891 F.3d at 65.


                                22
There is no inconsistency, however, between a finding that a

plaintiff’s rights were violated and that the plaintiff should

only be awarded nominal damages.     Where a constitutional right

is absolute, the denial of that right is “actionable for nominal

damages without proof of actual injury.”     Carey, 435 U.S. at 266

(procedural due process violation).     Thus, “constitutionally

invalid police conduct that by itself causes little or no harm

is assessed on ordinary principles of tort causation and entails

little or nominal damages.”   Townes, 176 F.3d at 146.    It is the

province of the jury to determine “whether the plaintiff’s

injury resulting from a demonstrated loss of liberty was serious

or nonserious and, if serious, to determine what compensation

should be awarded.”   Kerman, 374 F.3d at 132.    “[I]f a jury

finds that a constitutional violation has been proven but that

the plaintiff has not shown injury sufficient to warrant an

award of compensatory damages,” the jury “must award nominal

damages.”   Id. at 131 (citation omitted); see also Matusick, 757

F.3d at 64.   Where a jury is properly instructed as to the law

and provided with conflicting accounts of what transpired, a

jury is “free to conclude that the truth lay somewhere between

these two versions of the relevant events.”     Ali, 891 F.3d at

66.




                                23
     Here, the jury was properly instructed on the law of

proximate cause and compensatory damages.   The compensatory

damages charge informed the jury that it could award plaintiff

     damages for his loss of liberty if you find that he
     was falsely arrested. Damages for loss of liberty
     compensate a person for the time lost while confined
     without consent. If you compensate Mr. Randolph for
     his loss of liberty, you may take into account the
     time from Mr. Randolph’s arrest until the time that
     Mr. Randolph arrived at the hospital.

The plaintiff did not object to this charge at the charging

conference or after the charge was given to the jury.

     It would have been error to instruct the jury as the

plaintiff now requests.   The jury is not required to award

compensatory damages when it finds that a plaintiff was falsely

arrested.   The burden remains on the plaintiff to prove that the

illegal conduct proximately caused the damages the plaintiff

seeks.

     The jury’s verdict was entirely consistent with the

evidence and there is no basis to find that it resulted in any

manifest injustice.   As defense counsel highlighted for the

jury, the Bellevue Hospital medical records contained little to

no objective evidence that the plaintiff suffered any physical

injury.   Moreover, it was entirely reasonable to find on this

record that the plaintiff was not truthful and that his

recitation of his actions and his injuries could not be trusted.


                                24
There was significant evidence that the plaintiff was combative

and uncooperative before his arrest, at the time of his arrest,

and for the hour that he remained in MTAPD custody.    The

evidence showed that the plaintiff’s aggressive, uncooperative

behavior continued at the hospital, after he was no longer in

MTAPD custody.   Nor was the jury’s finding that the plaintiff’s

loss of liberty did not merit an award of compensatory damages

at odds with the evidence.   The jury was entitled to find that

the plaintiff’s own behavior played a major role in the way

events unfolded on the day of his arrest, that the MTAPD

Officers should not have reacted to the plaintiff’s provocations

by arresting him, but that the Officers did not otherwise abuse

him, mistreat him, or hold him in custody for an unreasonably

long period of time.

     Shortly after the jury confirmed that it was required by

law to find that a battery had occurred without any injury to

the plaintiff other than the non-consensual contact associated

with an unlawful arrest, it delivered its verdict.    It found

that the plaintiff had failed to prove an entitlement to

compensatory damages and awarded him only nominal damages.    That

verdict was entirely reasonable and does not reflect any

miscarriage of justice.




                                25
      In support of his argument that his loss of liberty through

a wrongful arrest automatically entitles him to compensatory

damages Plaintiff relies on Kerman, 374 F.3d 93.    Kerman is

inapposite.   In Kerman, the district court failed to instruct

the jury that it could award the plaintiff compensatory damages

for his loss of liberty.   Id. at 129.   This was a particularly

egregious omission given the plaintiff’s confinement for at

least ten hours.   Id. at 128.   Here, the jury was properly

instructed.

II.   Nominal Damages

      Plaintiff next claims that the jury should not have been

charged regarding its duty to award nominal damages in the event

it found of violation of his rights but did not award

compensatory damages.   He is wrong.

      As explained above, a plaintiff is not entitled to

compensatory damages as a matter of law.    In order to recover

compensatory damages, a plaintiff must establish that a

violation of his rights proximately caused an injury that

entitles him to compensatory damages.    To sustain a claim under

Section 1983 or a state law claim for battery, however, some

award of damages is required.    As the Court of Appeals explained

in Amato, because plaintiffs will ordinarily “have their [tort]

actions dismissed if they do not allege compensable injury,” the


                                 26
purpose of nominal damages is to ensure that certain rights

“remain actionable regardless of their consequences in terms of

compensable injury.”   Amato, 170 F.3d at 318; see also Carey,

435 U.S. at 266 (making procedural due process claim actionable

by allowing award of nominal damages); Brooker v. State, 614

N.Y.S.2d 640, 712 (N.Y. App. Div. 3d Dept. 1994) (allowing

recovery of only nominal damages for battery that resulted in no

actual injury).

     In the absence of proof of actual injury, a plaintiff

bringing an action under Section 1983 is entitled to only

nominal damages.   Rentas v. Ruffin, 816 F.3d 214, 223 (2d Cir.

2016) (excessive force); Patterson v. City of Utica, 370 F.3d

322, 337 (2d Cir. 2004) (due process violation); Atkins, 143

F.3d at 103 (excessive force).   A jury has no discretion in an

award of nominal damages.   If a jury finds a constitutional

violation but awards no compensatory damages, the instruction on

nominal damages must advise the jury that it “must” award

nominal damages.   See Kerman, 374 F.3d at 131 (false arrest);

Matusick, 757 F.3d at 64 (First and Fourteenth Amendment

violations).

     The jury was properly instructed that it “must” award the

plaintiff nominal damages if it found that the plaintiff

suffered no actual injury as a result of the violation of his


                                 27
rights.   No party objected to the substance of the nominal

damages charge at the charging conference or after the jury was

instructed on the law.   The plaintiff does not contend now that

the substance of the nominal damages charge failed in any way to

conform with the governing law.

     Plaintiff complains instead that he was required to make an

election regarding the nominal damages instruction.   When he

opposed the inclusion of the charge, the Court agreed to omit

the charge on the condition that, should the jury award the

plaintiff no compensatory damages, judgment would be entered in

favor of the defendants.   Given that choice, plaintiff elected

to include the nominal damages charge.   He has pointed to no

authority to suggest that giving a plaintiff that option

violated the law.

     Indeed, because an award of at least nominal damages is

required to sustain any tort claim and any claim under Section

1983, it may have been more appropriate to deny plaintiff any

option regarding inclusion of the nominal damages charge.     If

the nominal damages charge had been omitted, it may have given

the jury a false signal regarding the impact of their verdict on

a plaintiff’s rights and forced them wrongly to conclude that

they had to make an award of compensatory damages even when the

evidence did not warrant one.


                                  28
III.    Evidentiary Rulings

       Finally, plaintiff takes issue with two evidentiary

rulings: the admission of the report of the 2014 Incident and

the portions of Bellevue Hospital records indicating that

plaintiff appeared to feign two falls to prolong his stay in the

hospital.    This evidence was properly admitted.

       Evidence is relevant if it has any tendency to make a fact

of consequence in determining the action “more or less probable

than it would be without the evidence.”      Fed. R. Evid. 401(a).

Under Rule 402, all relevant evidence is admissible unless

otherwise provided by federal law.      Fed. R. Evid. 402; see also

United States v. White, 692 F.3d 235, 246 (2d Cir. 2012).

       Under Rule 404(b), “[e]vidence of a crime, wrong, or other

act is not admissible to prove a person’s character in order to

show that on a particular occasion the person acted in

accordance with the character.”      Fed. R. Evid. 404(b)(1).   Such

evidence, however, “may be admissible for another purpose, such

as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.”

Fed. R. Evid. 404(b)(2).      “Under [the Second Circuit’s]

‘inclusionary’ approach, all ‘other act’ evidence is generally

admissible unless it serves the sole purpose of showing [the

person’s] bad character.”      United States v. Siddiqui, 699 F.3d


                                   29
690, 702 (2d Cir. 2012); see also United States v. Dupree, 870

F.3d 62, 76 (2d Cir. 2017) (describing factors courts consider

when evaluating whether prior act evidence is properly admitted

under Rule 404(b), Fed. R. Evid.).

     Pursuant to Rule 403, even relevant evidence may be

excluded “if its probative value is substantially outweighed by

a danger of . . . unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.”    Fed. R. Evid. 403.   Because

“relevant evidence is always prejudicial to one side,” United

States v. Kaplan, 490 F.3d 110, 122 (2d Cir. 2007), relevant

evidence should not be excluded unless it “unfair” and has some

“adverse effect beyond tending to prove the fact or issue that

justified its admission into evidence.”    Perry v. Ethan Allen,

Inc., 115 F.3d 143, 151 (2d Cir. 1997) (citation omitted).

     A.   The 2014 Incident

     The MTA report of the 2014 Incident was properly admitted

pursuant to Rules 404(b) and 403.    It was not introduced as

propensity or character evidence.    As the plaintiff’s brief

admits, during the 2014 Incident the plaintiff “received a

summons for conduct similar in nature to the conduct he

allegedly engaged in during the subject incident.”    The Court

found that the probative value of the evidence was not


                               30
substantially outweighed by any unfair prejudice.   The jury was

given a limiting instruction at the time of its admission and

again in the jury charge.   The plaintiff objected to the

admission of the evidence but made no request for any change to

the limiting instruction.   The jury was instructed that it “may

not use this evidence to conclude that because the plaintiff

acted a certain way in 2014, he must also have acted the same

way on February 24, 2016” when approached by officers in the SMO

waiting area.

     B.   The Bellevue Hospital Records

     The portions of the Bellevue Hospital medical records that

described plaintiff feigning two falls were also properly

admitted.   Plaintiff’s statements and conduct during his

hospital stay following the arrest were highly relevant to both

his description of his mistreatment by the arresting MTAPD

Officers and his claim for damages due to that mistreatment.

They bore directly on the credibility of his testimony regarding

the unlawful arrest, the defendants’ treatment of him, and the

extent or existence of injuries he sustained.   Among other

things, if the jury found that plaintiff had in fact feigned

falls at the hospital, it could have inferred that plaintiff’s

description of his earlier falls at Grand Central Station were

also fabricated.   It could properly have informed the jury’s


                                31
assessment of plaintiff’s assertions about the manner in which

he was removed from his electric wheelchair, the testimony of

the MTAPD Officers about his obstructionist behavior while in

custody, and plaintiff’s assertion that he had fallen out of the

manually operated wheelchair, hit his head on the floor, and was

unconscious until he arrived at the hospital.   The plaintiff

sought compensatory damages for his unlawful arrest.   The jury

was entitled to see the evidence from the entirety of the

hospitalization that was inextricably linked to the events

surrounding the arrest.   The plaintiff’s remarks to hospital

staff in connection with those falls also shed light on the

plaintiff’s motive in bringing this lawsuit.

                            Conclusion

     Plaintiff’s December 11 motion for a new trial as to

damages is denied.

Dated:    New York, New York
          April 11, 2019


                               __________________________________
                                          DENISE COTE
                                 United States District Judge




                                 32
